281 S.W.3d 360 (2009)
STATE of Missouri, Respondent,
v.
Jamie N. WOLFE, Appellant.
No. WD 69377.
Missouri Court of Appeals, Western District.
April 28, 2009.
Margaret M. Johnston, Columbia, MO, for appellant.
Shaun J. MacKelprang, Karen L. Kramer, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J. and THOMAS H. NEWTON, C.J.

ORDER
PER CURIAM:
Jamie Wolfe appeals her conviction of stealing over $500, § 570.030, RSMo Cum. Supp. 2008, on the basis that there was insufficient evidence presented by the State at trial to support her conviction. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).